Oo Fe AD mH FB WD PPO

Mw RYN YN NNW
SPI DAKR ON HF FSCEOe RK AAaRaAaHAS

 

 

Case 2:20-cr-00094-RSM Document 1. Filed 07/29/20 Page 1 of 4

 

Presented to the Court by the foreman of the

Grand Jury in open Court, in the presence

of the Grand Jury and FILED in the U.S.

DISTRICT COURT at Seattle, Washington
a 29, 2020

Lee Lun ia Clerk
By AA BT, te 24 __. Deputy

 

 

 

 

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

UNITED STATES OF AMERICA, CASENO. CR20-094 RSM

Plaintiff, INDICTMENT

Ae

(1) GUSTAVO SANDOVAL-AGURCIA,
(2) ELIAS NEFTALI MONTES-SEVILLA,

(3) JORGE URIEL ESQUIVEL-MENA,

(4) FRANCISCO JAVIER ESQUIVEL-MENA,
(5) BALDEMAR MARTINEZ-RICO, and

(6) WILMER GALINDO-MARADIAGA,

 

Defendants.

 

The Grand Jury charges that:
COUNT 1
(Conspiracy to Distribute Controlled Substances) .

Beginning at a time unknown, but within the past five years, and continuing until
on or about July 29, 2020, in King County, within the Western District of Washington,
and elsewhere, GUSTAVO SANDOVAL-AGURCIA, ELIAS NEFTALI MONTES-
SEVILLA, JORGE URIEL ESQUIVEL-MENA, FRANCSICO JAVIER ESQUIVEL-
MENA, BALDEMAR MARTINEZ-RICO, WILMER GALINDO-MARADIAGA and
others known and unknown, did knowingly and intentionally conspire to distribute

controlled substances, to wit: methamphetamine, cocaine, and N-phenyl-N-[1-(2-

INDICTMENT - 1 UNITED STATES ATTORNEY

mited States v. Sandoval-Aourci i 700 STEWART STREET, SUITE 5220
U 5 Sandoval-Agurcia, et al SEATTLE, WASHINGTON 98101

(206) 553-7970
Oo co SN DH UO S&S WwW WH =

Mm Bw bd NH BR BD BO RD ORD Oe ee mee
ao AD nA fF WN KY CT OO TIT DH wr BP WH PHO KF OO

 

 

Case 2:20-cr-00094-RSM Document1 Filed 07/29/20 Page 2 of 4

phenylethy!)-4-piperidinyl] propanamide (Fentanyl), contrary to the provisions of Title
21, United States Code.

The Grand Jury further alleges that the conduct of GUSTAVO SANDOVAL-
AGURCIA, ELIAS NEFTALI MONTES-SEVILLA, JORGE URIEL ESQUIVEL-
MENA, FRANCSICO JAVIER ESQUIVEL-MENA, BALDEMAR MARTINEZ-RICO,
and WILMER GALINDO-MARADIAGA as members of the conspiracy charged in
Count | which includes the reasonably foreseeable conduct of the other members of the
conspiracy charged in Count 1, involved 50 grams or more of methamphetamine, its salts,
isomers, and salts of its isomers or 500 grams or more of a mixture or substance
containing a detectable amount of methamphetamine, its salts, isomers, or salts of its
isomers.

The Grand Jury further alleges that the conduct of GUSTAVO SANDOVAL-
AGURCIA, ELIAS NEFTALI MONTES-SEVILLA, JORGE URIEL ESQUIVEL-
MENA, FRANCSICO JAVIER ESQUIVEL-MENA, BALDEMAR MARTINEZ-RICO,
and WILMER GALINDO-MARADIAGA as members of the conspiracy charged in
Count 1 which includes the reasonably foreseeable conduct of the other members of the
conspiracy charged in Count 1, involved 500 grams or more of a mixture or substance
containing a detectable amount cocaine, its salts, optical and geometric isomers, and salts
of isomers.

All in violation of Title 21, United States Code, Sections 841(a)(1), 841(b)(1)(A)
and (B), and 846.

COUNT 2
(Possession of Methamphetamine, Cocaine, and Heroin with Intent to Distribute)

On or about February 25, 2020, in the County of Lewis, within the Western
District of Washington, GUSTAVO SANDOVAL-AGURCIA did knowingly and
intentionally possess, with the intent to distribute, and aid and abet the possession of with
the intent to distribute, controlled substances, to wit: methamphetamine, cocaine, and

heroin, substances controlled under Title 21, United States Code.

INDICTMENT - 2 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

United States v. Sandoval-Agurcia, et al.
co Oo TD nH S&B WY LH

ao yn nD Uw FP HY YK CFD OO TD HM BP WH HHO KF OO

 

 

Case 2:20-cr-00094-RSM Document1 Filed 07/29/20 Page 3 of 4

The Grand Jury further alleges that this offense involved 50 grams or more of
methamphetamine, its salts, isomers, and salts of its isomers.

The Grand Jury further alleges that this offense involved 500 grams or more of a
mixture or substance containing a detectable amount cocaine, its salts, optical and
geometric isomers, and salts of isomers.

The Grand Jury further alleges that this offense was committed during and in
furtherance of the conspiracy charged in Count 1, above.

All in violation of Title 21, United States Code, Sections 841(a)(1) and
841(b)(1)(A) and (B); and Title 18, United States Code, Section 2.

ASSET FORFEITURE ALLEGATIONS

The allegations in Counts 1 through 2 of this Indictment are hereby realleged and
incorporated by reference herein for the purpose of alleging forfeiture to the United
States pursuant to Title 21, United States Code, Section 853.

Pursuant to Title 21, United States Code, Section 853, upon conviction of the
felony drug offenses charged in Counts 1 through 2, the defendants shall forfeit to the
United States of America any and all property, real or personal, constituting or derived
from, any proceeds the defendants obtained, directly or indirectly, as the result of such
offenses, and shall further forfeit any and all property, real or personal, used, or intended
to be used, in any manner or part, to commit, or to facilitate the commission of, such
offenses. The property to be forfeited includes, but is not limited to, the following:

a. Sums of money representing the proceeds that each defendant individually
obtained as a result of their commission of the above offenses.

Substitute Assets

If any of the property described above, as a result of any act or omission of the
defendant:

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with, a third party;

c. has been placed beyond the jurisdiction of the Court;

INDICTMENT - 3 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

United States v. Sandoval-Agurcia, et al.
Case 2:20-cr-00094-RSM Document1 Filed 07/29/20 Page 4 of 4

 

 

 
  
 

 

 

 

l d. has been diminished in value; or

2, e. has been commingled with other property which cannot be divided without

3 difficulty,

4 || it is the intent of the United States, pursuant to Title 21, United States Code, Section

5 || 853(p), to seek the forfeiture of any other property of the defendants up to the value of

6 || the above-described forfeitable property.

-

g A TRUE BILL:

9 DATED: ys TA 1dW
10 (Signature of Foreperson redacted
1] pursuant to the policy of the Judicial
‘2 Conference of the United States)

13 FOREPERSON
14
Is|-Ss /
RIAN T. MORAN
H United States Attgfhey

19 ° :
20 || VINCENT T. LOMBARDI
21 || Assistant United States Attorney
22 (
jf] 2 EEGEN HOBBS

Assistant United States Attorney
25
26
27
28

 

 

INDICTMENT - 4 UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

United States v. Sandoval-Agurcia, et al.
